             Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                                                                  )                 1:21-mj-00685
                       Ronnie Butrum,                             )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 19, 2021              in the county of                Marion        in the
     Southern          District of            Indiana         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                          Possession of a Firearm by a Prohibited Person




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                             /s/ David B. McDaniel
                                                                                             Complainant’s signature

                                                                                      David B. McDaniel, TFO, ATF
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV
             Date: 7/21/2021
Date:
                                                                                                Judge’s signature
                                                                          _______________________________
City and state:                      Indianapolis, Indiana                      Hon. Tim A. Baker, U.S. Magistrate Judge
                                                                            Tim A. Baker Printed name and title
                                                                            United States Magistrate Judge
                                                                            Southern District of Indiana
   Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 2 of 6 PageID #: 3




                            AFFIDAVIT IN SUPPORT OF
                      APPLICATION FOR CRIMINAL COMPLAINT

       1.   Your Affiant, David McDaniel, is a Task Force Officer (TFO) with the federal Bureau

of Alcohol, Tobacco, Firearms, and Explosives (ATF), a component of the United States

Department of Justice, and has served in that capacity since 2008. Your Affiant is currently

assigned to the Indianapolis Group I Field Office – Achilles Task Force and is charged with

investigating violations of federal firearms, explosives, and arson laws, as well as offenses

enumerated in Titles 18 and 26 of the United States Code. Your Affiant is a Detective for the

Indianapolis Metropolitan Police Department (IMPD) and has been employed with IMPD since

November 1995.

       2.   As a law enforcement officer, your Affiant has participated in investigations involving

homicides, aggravated batteries, serious violent felons, firearms, drug trafficking, robberies, and

financial crimes, among other matters. Your Affiant has also testified in judicial proceedings and

prosecutions for violations of comparable state law. Your Affiant received their initial training at

the Indianapolis Metropolitan Police Department Academy in 1995. Your Affiant has satisfied

the minimum basic training requirements established by rules adopted by the law enforcement

training board under I.C. 5-2-1-9 and described in I.C. 35-37-4-5. Your Affiant has completed

Basic Detective School through the Indianapolis Police Department and has attended various

narcotics trainings both locally and through the United States Department of Justice. Your Affiant

has received Quarterly Firearms Training (held in Indianapolis) and yearly in-service training (held

in Indianapolis).

       3.   This affidavit is submitted in support of a criminal complaint charging Ronnie

BUTRUM, (date of birth XX/XX/1970) with Possession of a Firearm by a Prohibited Person in

violation of Title 18, United States Code, Section 922(g)(1). The information contained in the
   Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 3 of 6 PageID #: 4




below numbered paragraphs is either personally known to your Affiant or told to your Affiant by

other law enforcement officers.

       4.       On July 19, 2021, Indianapolis Metropolitan Police Department (IMPD) Officer

Perkins was dispatched to a person down in the 900 block of Morris St., Indianapolis, Marion

County, Indiana.

       5.       Officers arrived on the scene and located a male, later identified as Ronnie

BUTRUM, that appeared to be unconscious lying face up in the street with his head pointed

north towards the middle of the street and his feet pointed south towards the sidewalk. He was

next to a bicycle with a bottle of alcohol just out of his reach. As Officers were approaching, they

were able to see a pink and white handgun under his left hand. BUTRUM started to wake up and

reach for the gun. IMPD Officer Howlett ordered BUTRUM to not touch the gun, but BUTRUM

began to grab for it. Officer Howlett stepped on the handgun and slid it out of the way, and

placed BUTRUM in handcuffs.

       6.       Officer Perkins confirmed that BUTRUM did not have a valid handgun carry

permit. BUTRUM stated to officers that he had just gotten out of prison and was a felon. Officer

Howlett began a search incident to arrest BUTRUM’s person. Officers recovered two small

plastic wrappers from BUTRUM’s front right small jeans pocket. One wrapper contained what

Officers knew through their training and experience to be methamphetamine, and the other

containing what Officers believed to be cocaine. Officers recovered a large rolled bag of what

they knew through their training and experience to be marijuana in BUTRUM’s front left jeans

pocket, and a small plastic bag corner containing more marijuana from BUTRUM’s front left

jeans pocket.
   Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 4 of 6 PageID #: 5




       7.         The handgun was identified as a Sig Sauer .40 caliber semi-automatic handgun

with serial number 24B187659. The handgun was found to be stolen.

       8.         Officer Perkins transported the evidence and handgun to the IMPD property

room. Officer Perkins weighed the three bags of narcotics on the IMPD property room-scale and

found the approximate weight of the marijuana to be 30.52 grams, the approximate weight bag of

suspected cocaine to be 2.18 grams and the approximate weight of the bag of suspected

methamphetamine to be 1.72 grams.

       9.         All the above events occurred in the Southern District of Indiana.

       10.        The Sig Sauer firearm was manufactured outside the state of Indiana and had

travelled in interstate commerce.

       11. BUTRUM has sustained felony convictions for crimes punishable by more than one

(1) year of imprisonment, including:

             a.   Unlawful Possession of a Firearm by a Serious Violent Felon, a Class B Felony

                  and Resisting Law Enforcement, a Class D Felony, in Marion County, Indiana, on

                  or about March 30, 2015, under Cause Number 49G20-1402-FB-008454;

             b. Armed Robbery (Attempt), a Class B Felony, in Marion County, Indiana, on or

                  about February 22, 2006, under Cause Number 49G02-0507-FB-113753;

             c. Burglary, a Class B Felony, in Marion County, Indiana, on or about February 17,

                  2006 under Cause Number 49G03-0506-PC-102458;

             d. Auto Theft (Attempt), a Class D Felony, in Marion County, Indiana, on or about

                  May 05, 2003 under Cause Number 49G99-0301-FD-002869;

             e. Resisting Law Enforcement, a Class D Felony, in Marion County, Indiana, on or

                  about May 05, 2003 under Cause Number 49G99-0209-FD-231985;
   Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 5 of 6 PageID #: 6




            f.   Auto Theft, a Class C Felony, in Marion County, Indiana, on or about June 04,

                 1999 under Cause Number 49G99-9901-CF-008255;

            g. Theft, a Class D Felony, in Marion County, Indiana, on or about March 20, 1997,

                 under Cause Number 49F18-9610-DF-154836;

            h. Possession of a Narcotic Drug, a Class D Felony, in Marion County, Indiana, on or

                 about June 18, 1996, under Cause Number 49F15-9511-DF-174770;

            i. Auto Theft, a Class D Felony, in Marion County, Indiana, on or about July 07, 1992

                 under Cause Number 49F15-9201-CF-007795

      12.        BUTRUM’s prior felony conviction for Unlawful Possession of a Firearm by a

Serious Violent Felon, under Cause Number 49G20-1402-FB-008454 was resolved by a plea

agreement. Therefore, BUTRUM had knowledge of his previous felony conviction.
   Case 1:21-mj-00685-TAB Document 2 Filed 07/21/21 Page 6 of 6 PageID #: 7




                                              Conclusion

       13. Based on the facts set forth in this affidavit, your Affiant submits that probable cause

exists that on July 19, 2021, in the Southern District of Indiana, Ronnie BUTRUM, having

knowingly been convicted of a crime punishable by imprisonment for a term exceeding one year,

did knowingly possess a firearm, said firearm having been shipped and transported in interstate

and foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1). I

respectfully request this Court issue a Criminal Complaint charging BUTRUM accordingly, along

with a warrant for his arrest.



                                          s/ David B. McDaniel
                                          David B. McDaniel, Task Force Officer
                                          Bureau of Alcohol, Tobacco, Firearms, and Explosives

       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.


                                                   _______________________________
   Date: 7/21/2021                                  Tim A. Baker
                                                    United States Magistrate Judge
                                                    Southern District of Indiana
